Citation Nr: 1503076	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for right lower extremity radiculopathy.

4.  Entitlement to service connection for a throat condition.


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issues of service connection for right lower extremity radiculopathy and a throat condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1971 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder.  In a letter dated March 1971, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the February 1971 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claim.

3.  The Veteran's low back disorder was not noted at entry to service.

4.  The evidence does not clearly and unmistakably show that the Veteran's low back disability preexisted service.

5.  The Veteran does not have hearing loss for VA compensation purposes in either ear.


CONCLUSIONS OF LAW

1.  The February 1971 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The Veteran's low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).

4.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A & 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the duty to notify was satisfied by way of letters sent to the Veteran in February and December 2010 that informed him of his duty and the VA's duty for obtaining evidence, explained what evidence and information was required to substantiate his service-connection claims, and met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of his claim.  Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with a VA examination in February 2012.  The Board finds that the examination is adequate with regard to the Veteran's hearing loss claim as it included: a physical examination of and interview with the Veteran, a review of the relevant records and history, an audiogram, and the Maryland CNC test.  Moreover, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Significantly, the Board observes that the Veteran does not report that his hearing loss has worsened since the VA examination, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with his claim of service connection for hearing loss.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his hearing loss claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's hearing loss claim, and he will not be prejudiced as a result of the Board proceeding to a decision.

II.  Back Disability

The Veteran seeks service connection for a low back disability.  He argues that although he was diagnosed with a pars interarticularis defect at L5 that allegedly preexisted service, the presumption of soundness has not been rebutted by clear and convincing evidence, and thus service connection for this disorder is warranted.  See Notice of Disagreement received March 2011; see also September 2012 Response Letter; January 2013 Response Letter.  

Reopening based on New and Material Evidence

The record reflects that the Veteran previously filed a claim for back strain, which was denied in a February 1971 rating decision.  The RO determined that his then existing back disorder was not incurred in or aggravated by service.  See February 1971 Rating Decision; see also March 1971 Letter.  He was notified of the decision by way of letter mailed March 1971.  The denial became final because he did not submit a notice of disagreement within one year of the decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  38 U.S.C.A. §§ 7104, 7105(b), (c); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.200-20.202, 20.302(a), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board acknowledges that during the pendency of the appeal the RO reopened the Veteran's claim of entitlement to service connection, but continued the denial of the claim on the merits.  See November 2011 Statement of the Case (SOC); see also August 2012 Supplemental SOC.  Despite the RO's determination, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board finds that new and material evidence has been presented such that the Veteran's service connection claim should be reopened.  The Veteran submitted a statement describing an incident in which he injured his back during service but was not treated, and argued that this injury caused or aggravated his low back disability.  See Statement in Support of Claim received March 2011.  Also added to the records are the findings and conclusions of a February 2012 VA examination report.  The evidence is new and material because it was not previously submitted to the RO and relates to a prior unestablished fact necessary to substantiate the claim, i.e. that the disability was incurred in or aggravated by service.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty, or for in-service aggravation of a pre-existing injury or disease.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.303.  It is undisputed that the Veteran currently suffers from a pars interarticularis defect at L5 which was first diagnosed during service, in May 1970.  It is further undisputed that the onset of the Veteran's low back symptomatology was also during his active service, in approximately December 1969.  

The issue in this case is whether the record contains clear and unmistakable evidence that the Veteran's pars interarticularis defect at L5 was both preexisting and not aggravated by service.   When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  See 38 U.S.C. § 1111; see also 38 C.F.R. § 3.304(b).  Here, the Veteran's May 1968 entrance examination does not note any pertinent disability, and thus, the presumption of soundness applies.  

This presumption of soundness can only be overcome by clear and unmistakable evidence that (1) the disability existed prior to service and (2) the disability was not aggravated by service.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)).  If VA does not establish both of these elements by clear and convincing evidence, the presumption of soundness applies, and service connection may be granted for a disease or disability that had its onset in service even if that disease or condition is congenital.  See O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014); see also Quirin, 22 Vet. App. at 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  

The Board finds that VA has not rebutted the presumption of soundness, and thus service connection should be granted for the Veteran's low back disorder.  Significantly, there is no evidence in the record that he suffered from any back symptoms prior to service.  Instead, the evidence of record shows that the onset of his back symptomatology was approximately December 1969, more than a year after his entry into service.  See June 1970 Medical Evaluation Board (MEB) Report; see also December 1970 VA Examination.  The Veteran is competent to report the onset of his back symptoms, and the Board finds his statements credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  After experiencing intermittent low back pain for approximately six or seven months, the Veteran was diagnosed with a pars interarticularis defect at L5.  Although a June 1970 MEB and February 2012 VA examiner found that his pars interarticularis defect at L5 was a congenital condition that preexisted service, no rationale was provided for these stated findings or opinions.  See June 1970 MEB Report; see also February 2012 VA Examination Report.  As such, the Board affords these opinions little probative value.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012)  (stating that an MEB report "that does not contain a narrative explaining why the doctors on the panel reached the conclusion that a condition preexisted service and was not aggravated by it will never contain the detail necessary to deny a claim")(internal citation omitted).  Consequently, in the absence of clear and convincing evidence that the Veteran's pars interarticularis defect at L5 preexisted service, and because the Veteran continues to suffer from the disability, the Board finds that the presumption of soundness has not been rebutted, and the criteria for service connection have been met. 

III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Here, there is no evidence that the Veteran has had a hearing loss disability, as defined above, in either ear at any point during the appeal period.  Although he complained of recurrent bilateral tinnitus, for which he is now service connected, there is no evidence in the record that he has been treated for hearing loss in either ear.  An October 2009 VA audiology consultation note shows that he reported bilateral tinnitus, but no subjective hearing loss.  He was afforded a VA examination in connection with his bilateral hearing loss claim in February 2012.  The results of this examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
10
15
LEFT
25
20
10
5
10

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

As seen above, the results of the Veteran's February 2012 VA examination do not show hearing loss for VA compensation purposes in either ear because auditory thresholds were not 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz or 26 decibels or more in at least three of those frequencies, and the speech recognition scores were 100 percent in both ears.  There are no other auditory findings in the record that are sufficient to establish hearing loss and the Veteran is not competent to testify that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, notwithstanding his assertion that he has a hearing loss disability, the objective audiometric evidence reflects that he does not have a current hearing loss disability for VA purposes.  See Palczewski, 21 Vet. App. at 178-80 (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes). 

Moreover, although the Veteran has requested a new VA examination be performed, he has not claimed that his hearing has worsened, or submitted any evidence that his condition has changed since the February 2012 VA examination.  While the Veteran argues generally that his February 2012 VA examination does not accurately reflect his current level of hearing loss, he does not claim that there was a deficiency in the manner with which the examination was performed, nor has he submitted or identified additional lay or medical evidence that raises the question of whether the medical evidence of record was sufficient to render a decision on his claim.  Instead, he argues that the February 2012 VA examination cannot be accurate given his history of noise exposure in service and his current complaints of hearing impairment.  See September 2012 Response Letter; see also January 2013 Response Letter.  He also argues that the examination must not be accurate because it shows that he has "normal" or "near perfect hearing."  See Id.  The Board notes that this is an inaccurate characterization of the audiological results, because they show that the Veteran does have a hearing loss at 8000 Hz.  See February 2012 VA Examination Report.  However, this hearing loss does not constitute a hearing loss disability for VA compensation purposes.  As such, a new examination is not warranted.  See Palczewski, 21 Vet. App. at 182.   Therefore, based on the evidence of record, service connection for a bilateral hearing loss disability must be denied. 


ORDER

Service connection for a low back disability is granted.

Service connection for bilateral hearing loss is denied.





REMAND

Right Lower Extremity Radiculopathy

The Veteran also seeks service connection for right lower extremity radiculopathy as secondary to his low back condition.  In light of the Boards finding that service connection is warranted for his low back condition, this matter should be remanded for a new VA examination and opinion as to whether the Veteran's currently diagnosed right lower extremity radiculopathy is caused or aggravated by his now service-connected condition.  The Board notes that during a February 2012 VA examination, the examiner found a current diagnosis of right lower extremity radiculopathy, opining that it was related to his current degenerative disk disease.  The VA examiner also opined that his degenerative disk disease was caused by other factors and not related to the pars interarticularis defect at L5.  See February 2012 VA Examination Report.  The VA examiner did not, however, provide a rationale for this opinion.  As such, this matter should be remanded for a new examination and opinion.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008)  

Furthermore, the February 2012 VA examiner did not address whether the pars interarticularis defect at L5 aggravated the Veteran's right lower extremity radiculopathy.  This is significant because in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a claimed disability was aggravated by a service-connected disability.  Thus, remand is necessary to provide the Veteran with an opinion as to whether his right lower extremity radiculopathy is aggravated by his service-connected low back disability.  

Throat Condition

Finally, the Veteran seeks service connection for a throat condition.  The RO denied this claim, stating that the record did not show evidence of a current throat disorder or complaints of a throat disorder in service.  The Veteran's VA medical records show that he has complained of episodes of severe shortness of breath with an inability to swallow or a feeling that his throat is closing.  His treating physician noted that his description of his symptoms sounded like laryngopharyngeal reflux with possible laryngospasm episodes.  See September-November 2009 VA Medical Records.  He was later treated for gastroesophageal reflux disease (GERD).  See id.  Additionally, the Veteran reported being exposed to asbestos and burning oil while in service, and claims that these things caused or contributed to his throat symptoms.  See September 2009 VA Medical Record.  In light of this evidence, the claim for service connection for a throat condition should be remanded for further development, including a VA examination, to address the Veteran's contentions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records concerning the Veteran's treatment for his right lower extremity radiculopathy and throat/esophageal disorders, including GERD.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right lower extremity radiculopathy and/or throat/esophageal symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding VA and private medical records, schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his right lower extremity radiculopathy and throat/esophageal disorder, including GERD.  The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should note that such evidentiary review took place.

After a review of the record on appeal and an examination of the Veteran, the examiner should state all diagnosed conditions and provide answers to the following questions:

a.  Is it at least as likely as not that the Veteran's right lower extremity radiculopathy and/or any diagnosed throat/esophageal disorder, including GERD, is related to or had its onset in service?  

b.  Is it at least as likely as not that the Veteran's right lower extremity radiculopathy was caused or aggravated (permanently worsened) by his service-connected low back disability?

In answering these questions, the examiner(s) should acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record addressing his observable symptoms.   

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in a report.

4.  Then readjudicate the matters on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


